Citation Nr: 0510974	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1972.  He 
was awarded the Combat Action Ribbon, among other awards,

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2003 rating action that granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective January 21, 2003.  The veteran filed a Notice 
of Disagreement with the initial 30 percent rating assigned 
in June 2003.  Because the claim on appeal involves a request 
for a higher initial rating following the grant of service 
connection, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  The RO issued a Statement of the Case was 
issued in September 2003, and the veteran filed a Substantive 
Appeal later that month.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, in his September 2003 Substantive 
Appeal, the veteran requested a videoconference hearing 
before a Member of the Board (Veterans Law Judge).  By letter 
dated in March 2005, the Columbia RO notified the veteran of 
a Board videoconference hearing scheduled for a date in mid-
April.  In early April 2005, the veteran notified the 
Columbia RO of his change of residence to Freeburg, Illinois, 
and requested that the location of his videoconference 
hearing be changed to a more convenient area.       

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules videoconference hearings, a 
remand of this matter to the Columbia RO is warranted.  
Moreover, transfer of the claims file for the hearing, based 
on the veteran's change of residence, is also warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The Columbia RO should transfer the 
veteran's claims file to the RO in St. 
Louis, Missouri, the closest RO to his 
new residence in Freeburg, Illinois.

2.  Thereafter, the St. Louis RO should 
schedule, at the earliest available 
opportunity, a Board videoconference 
hearing for the veteran and any 
witnesses.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedure.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2004).


